





Exhibit 10.4


                                                

Lender Processing Services, Inc.
Amended and Restated 2008 Omnibus Incentive Plan


Notice of Performance-Based Retention Incentive Award


You (the “Grantee”) have been granted the following performance-based retention
incentive award (the “Award”) pursuant to the Lender Processing Services, Inc.
Amended and Restated 2008 Omnibus Incentive Plan (the “Plan”):


Name of Grantee:
 
Amount of Award:
See Appendix A
Grant Date:
 
Vesting:
See Appendix B



By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this Award is granted under and
governed by the terms and conditions of the Plan and the attached
Performance-Based Retention Incentive Award Agreement, which are incorporated
herein by reference, and that you have been provided with a copy of the Plan and
the Performance-Based Retention Incentive Award Agreement.


Award Recipient:
 
Lender Processing Services, Inc.
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
Print Name:
 
 
 
Thomas L. Schilling
Date:
 
 
 
Executive Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 




--------------------------------------------------------------------------------

Appendix A


This Amount of Award shall be determined based upon achievement of a
performance-based objective. The period beginning on October 1, 2011 and ending
on March 31, 2012 is referred to as the “Determination Period.”
Performance-Based Objective
The Amount of Award shall be a percentage of the Grantee’s base salary on the
Grant Date, which will be determined based upon the Company’s achievement of
Operating Margin (the “Performance Objective”) during the Determination Period,
as more specifically described below:
 
Operating Margin
Goal (1)(2)
Percent of Base Salary
Amount of Award
Threshold
15.50%
50.00%
 
Target
16.50%
100.00%
 
Maximum
17.00%
200.00%
 

_________________
(1)
“Operating Margin” is defined as the Company’s GAAP operating margin adjusted
for the impact of certain items, if applicable, including the impact of any
federal or state regulatory actions, non-budgeted acquisitions, major
restructuring charges (as identified in the GAAP to non-GAAP reconciliation
exhibit included with the Company’s quarterly earnings releases) and
non-budgeted discontinued operations. For purposes of computing achievement of
the Performance Objective, the acquisition of PCLender is assumed to be included
as a budgeted acquisition and the discontinuance of Verification Bureau
(including Fraud), Watterson Prime, Tax Services (excluding National Tax Net and
Tax Desktop) and RealEstate Group (excluding MLS) are assumed to be excluded as
budgeted discontinued operations.

(2)
For every 1.0% decline in the consolidated weighted average industry volumes for
refinancing originations and foreclosure starts (based upon the relative
weighting of the Company’s revenues from refinancing originations and
foreclosure starts) during the Determination Period, the Threshold, Target and
Maximum Performance Objectives shall each be decreased by 0.5%.



Determination of Amount of Award
Not later than thirty (30) days following the end of the Determination Period,
the Committee shall determine whether the Company has achieved the Performance
Objective, the level at which it was achieved, the corresponding Amount of Award
and whether the Amount of Award shall be payable in cash or Shares of Restricted
Stock, and shall certify that determination in

--------------------------------------------------------------------------------

writing. The date on which the Committee makes such certification shall be the
“Determination Date.” For performance between the Threshold and Target
Performance Objectives, or between the Target and Maximum Performance
Objectives, the Committee shall use interpolation to determine the Amount of
Award. In the event that the Company does not meet the Threshold Performance
Objective, the Award shall be forfeited and no amounts shall be payable under
this Agreement. No amounts above the Maximum Amount of Award shall be payable
for achievement of the Performance Objective above the Maximum level.
If the Committee determines that the Amount of Award shall be payable in Shares
of Restricted Stock, then the number of Shares of Restricted Stock payable with
respect to the Award shall be determined by (x) dividing the Amount of Award
that would have been payable in cash by the closing price of one Share on the
New York Stock Exchange on the date the Committee makes such determination, and
(y) rounding up to the nearest whole Share.

--------------------------------------------------------------------------------

Appendix B
Period of Restriction
This Award is subject to a service-based vesting condition, as described below.
The period beginning on the Grant Date and ending upon satisfaction of the
service-based vesting condition is referred to as the “Period of Restriction.”
Service-Based Vesting Condition
Except as otherwise provided in Section 2 of the attached Performance-Based
Retention Incentive Award Agreement, the Grantee must remain employed with the
Company through the dates set forth in the following table for the Award to vest
and for the Grantee to be entitled to receive payment with respect to the Award:
“Vesting Date”
 
% of Award that Vests
September 30, 2012
 
33 ⅓%
September 30, 2013
 
66 ⅔%

Vesting


The percentage of the Award indicated next to each Vesting Date in the above
table shall vest and the Period of Restriction shall expire with respect to such
percentage of the Amount of Award on such Vesting Date if the Grantee is
employed by the Company or any Subsidiary on such Vesting Date.
Section 2 of the Retention Incentive Agreement contains additional provisions
relating to forfeiture and vesting of the Award.





--------------------------------------------------------------------------------

Lender Processing Services, Inc.
Amended and Restated 2008 Omnibus Incentive Plan


Performance-Based Retention Incentive Award Agreement


SECTION 1.    GRANT OF RETENTION INCENTIVE AWARD


(a)    Performance-Based Retention Incentive Award. On the terms and conditions
set forth in the Notice of Performance-Based Retention Incentive Award and this
Performance-Based Retention Incentive Award Agreement (the “Agreement”),
together with the appendices thereto, the Company grants to the Grantee on the
Grant Date the Award set forth in the Notice of Performance-Based Retention
Incentive Award.
(b)    Plan and Defined Terms. The Award is granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the Award set forth in the Plan
and not set forth herein are hereby incorporated by reference herein. To the
extent any provision in this Agreement is inconsistent with a provision of the
Plan, the provisions of the Plan will govern. All capitalized terms used in the
Notice of Performance-Based Retention Incentive Award or this Agreement and not
otherwise defined therein or herein shall have the meanings ascribed to them in
the Plan. This Award shall be considered an “Other Award” under the Plan.
SECTION 2.    FORFEITURE AND TRANSFER RESTRICTIONS
(a)    Termination of Employment.
(i)    If the Grantee’s employment terminates prior to September 30, 2013, any
portion of the Award that is subject to a Period of Restriction (or the entire
Award, if all of the Award is subject to a Period of Restriction) at the time of
such termination of employment shall immediately be forfeited and no amounts
shall be payable with respect to such forfeited amounts, unless (i) Grantee’s
employment is terminated due to the Grantee’s death, (ii) Grantee’s employment
is terminated by Company without Cause or due to the Grantee’s Disability (as
defined below), or (iii) Grantee’s employment is terminated by Grantee for Good
Reason (as defined below).


(ii)    If the termination of the Grantee’s employment is due to the Grantee’s
death or the Grantee’s employment is terminated by the Company or its
Subsidiaries due to the Grantee’s Disability (as defined below), in either case,
while any portion of the Award (or the entire Award) is subject to a Period of
Restriction, the Period of Restriction shall immediately lapse with respect to
the “Pro Rata Amount” of the Award. For purposes of this Section 2(a)(ii), the
“Pro Rata Amount” shall be equal to the product of (i) the Amount of Award
(which shall be equal to the Target Amount of Award if the termination occurs on
or before the end of the Determination Period) multiplied by (ii) the quotient
of (x) the number of months that has elapsed since the Grant Date (for purposes
of this calculation a month shall have elapsed on each monthly anniversary of
the Grant Date), divided by (y) 24 months, and payment shall be made with
respect to such Pro Rata Amount pursuant to Section 3 of this Agreement;
provided, however, that any portion of the Award that has vested and been paid
prior to termination of Grantee’s employment due to Grantee’s death or
Disability shall be subtracted from the Pro Rata Amount. Any remaining portion
of the Award shall be forfeited.

--------------------------------------------------------------------------------



(iii)    If the Grantee’s employment is terminated by the Company and its
Subsidiaries without Cause or by Grantee for Good Reason after the Performance
Objective has been attained, the Period of Restriction with respect to the
Amount of Award shall lapse. If the Award is payable in cash, it shall be paid
to the Grantee in accordance with the provisions of Section 3 below. If the
Award is payable in Restricted Shares, then such Shares shall vest and become
free of the forfeiture and transfer restrictions described in this Section 2 on
the date of the Grantee’s termination of employment or service.


(iv)    If the Grantee’s employment is terminated by the Company and its
Subsidiaries without Cause or by the Grantee for Good Reason before the
Performance Objective has been attained, the Period of Restriction with respect
to the Award shall lapse on the Determination Date if and only if, and at the
level at which, the Performance Objective is attained and certified by the
Committee. If the Award is payable in cash, it shall be paid to the Grantee in
accordance with the provisions of Section 3 below. If the Award is payable in
Restricted Shares, then such Shares shall vest and become free of the forfeiture
and transfer restrictions on the Determination Date. For avoidance of doubt, if
the Performance Objective has not been attained as of the Determination Date,
the Award shall be forfeited.


(v)    The term “Cause” shall have the meaning ascribed to such term in the
Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Cause” shall mean (A) the willful engaging by the Grantee
in misconduct that is demonstrably injurious to the Company or any Subsidiary
(monetarily or otherwise), as determined by the Company in its sole discretion,
(B) the Grantee’s conviction of, or pleading guilty or nolo contendere to, a
felony involving moral turpitude, or (C) the Grantee’s violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Grantee is subject.


(vi)    The term “Disability” shall have the meaning ascribed to such term in
the Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Disability,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.


(vii)    The term “Good Reason” shall have the meaning ascribed to such term in
the Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Good Reason, or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Good Reason” shall mean the occurrence of any of the
following without Employee’s express written consent:


a.    a material diminution in Grantee’s position or title, or the assignment of
duties to Employee that are materially inconsistent with Employee's position or
title;
b.    a material diminution in the Grantee’s annual base salary or annual

--------------------------------------------------------------------------------

bonus opportunity; or
c.    within six (6) months immediately preceding or within two (2) years
immediately following a Change in Control: (A) a material adverse change in
Employee’s status, authority or responsibility (e.g., the Company has determined
that a change in the department or functional group over which Employee has
managerial authority would constitute such a material adverse change); (B) a
change in the person to whom Employee reports that results in a material adverse
change to the Employee’s service relationship or the conditions under which
Employee performs his duties; (C) a material adverse change in the position to
whom Employee reports or a material diminution in the authority, duties or
responsibilities of that position; (D) a material diminution in the budget over
which Employee has managing authority; or (E) a material change in the
geographic location of Employee’s principal place of employment (e.g.,
the Company has determined that a relocation of more than thirty-five (35) miles
would constitute such a material change).
(b)    Transfer Restrictions. During the Period of Restriction, the Award may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of.
SECTION 3.    PAYMENT OF CASH AWARD
Except as otherwise provided in Section 5(i) of this Agreement, to the extent
the Award is payable in cash and a Period of Restriction applicable to any
portion of the Award (or the entire Award) lapses, payment with respect to such
portion of the Award (or the entire Award, if the Period of Restricted lapses
with respect to the entire Award) shall be made in cash within 30 days following
the lapse of the Period of Restriction.
SECTION 4.    STOCK CERTIFICATES
To the extent the Award is payable in Restricted Stock, as soon as practicable
following the grant of Restricted Stock, the Shares of Restricted Stock shall be
registered in the Grantee’s name in certificate or book-entry form. If a
certificate is issued, it shall bear an appropriate legend referring to the
restrictions and it shall be held by the Company, or its agent, on behalf of the
Grantee until the Period of Restriction has lapsed. If the Shares are registered
in book-entry form, the restrictions shall be placed on the book-entry
registration. The Grantee may be required to execute and return to the Company a
blank stock power for each Restricted Stock certificate (or instruction letter,
with respect to Shares registered in book-entry form), which will permit
transfer to the Company, without further action, of all or any portion of the
Restricted Stock that is forfeited in accordance with this Agreement.
Except for the transfer restrictions, and subject to the following provisions in
this Section 4 and such other restrictions, if any, as determined by the
Committee, the Grantee shall have all other rights of a holder of Shares,
including the right to receive dividends paid (whether in cash or property) with
respect to the Restricted Stock and the right to vote (or to execute proxies for
voting) such Shares. Unless otherwise determined by the Committee, if all or
part of a dividend in respect of the Restricted Stock as to which the Period of
Restriction has not yet lapsed is paid in Shares or any other security issued by
the Company, such Shares or other securities shall be held by the

--------------------------------------------------------------------------------

Company subject to the same restrictions as the Restricted Stock in respect of
which the dividend was paid. If all or part of a dividend in respect of the
Restricted Stock as to which the Period of Restriction has not yet lapsed is
paid in cash, such cash dividend shall not be paid to the Grantee unless and
until the Period of Restriction with respect to such Restricted Stock lapses, at
which time the cash shall be paid as soon as practicable (but not later than
thirty (30) days) thereafter. For purposes of determining whether a cash
dividend is attributable to Restricted Stock as to which the Period of
Restriction has lapsed, all cash dividends with a record date on or prior to the
date of the lapsing of the Period of Restriction of the Restricted Stock shall
be deemed attributable to such Restricted Stock.
SECTION 5.    MISCELLANEOUS PROVISIONS
(a)    Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Grantee’s FICA obligations) required by law to be withheld
with respect to this Award. If the Committee determines that the Amount of Award
shall be payable in Restricted Shares, the Committee may condition the delivery
of Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee’s acceptance of this Award constitutes the Grantee’s instruction and
authorization to the Company to withhold, from any Shares of Restricted Stock
with respect to which the Period of Restriction lapses, a number of such Shares
having an aggregate Fair Market Value equal to the minimum statutory withholding
(based on minimum statutory withholding rates for federal, state and local tax
purposes, as applicable, including payroll taxes) that could be imposed on the
transaction, and, to the extent the Committee so permits, amounts in excess of
the minimum statutory withholding to the extent it would not result in
additional accounting expense; provided, however, that, unless otherwise
determined by the Committee, a Grantee may elect to satisfy such tax withholding
requirements by timely remittance of such amount by cash or check or by such
other method that is acceptable to the Company, rather than by withholding of
shares. The Committee may, in its sole discretion, choose to permit, not permit,
approve or not approve such elections and, subject to applicable law, may
establish and/or change from time to time any terms and conditions applicable to
such elections as it may deem appropriate.
(b)    Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and the Notice of
Performance-Based Retention Incentive Award by the Company, the Board, the
Committee and any person acting for or on behalf of the Company, the Board or
the Committee.


(c)    Notice. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
(d)    Choice of Law. This Agreement and the Notice of Performance-Based
Retention Incentive Award shall be governed by, and construed in accordance
with, the laws of Florida, without

--------------------------------------------------------------------------------

regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Agreement or the Notice of Performance-Based Retention
Incentive Award to be governed by or construed in accordance with the
substantive law of another jurisdiction.
(e)    Modification or Amendment. This Agreement and the Notice of
Performance-Based Retention Incentive Award may only be modified or amended by
written agreement executed by the parties hereto.
(f)    Severability. In the event any provision of this Agreement or the Notice
of Performance-Based Retention Incentive Award shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions of this Agreement or the Notice of Performance-Based Retention
Incentive Award, and this Agreement and the Notice of Performance-Based
Retention Incentive Award shall be construed and enforced as if such illegal or
invalid provision had not been included.
(g)    References to Plan. All references to the Plan shall be deemed references
to the Plan as may be amended from time to time.
(h)    Section 409A. To the extent applicable, it is intended that the Award
Agreement comply with the requirements of Section 409A of the Code and any
related regulations or other guidance promulgated with respect to Section 409A
of the Code, and the Plan, this Agreement and the Notice of Performance-Based
Retention Incentive Award shall be interpreted accordingly. It is intended that
the Award shall be exempt from Section 409A of the Code as a short-term
deferral; however, if it is determined that the Award (or a portion of the
Award) constitutes deferred compensation for purposes of Section 409A of the
Code, then, to the extent the Award (or a portion of the Award) constitutes
deferred compensation, (i) references in this Agreement to termination of the
Grantee’s employment shall be deemed to be references to “separation from
service” as that term is used in Section 409A of the Code, and (ii) if the
Grantee is a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of the
Code) on the date of termination of employment, then, to the extent required by
Section 409A(a)(2)(B) of the Code, any payment resulting from the Grantee’s
termination of employment, other than due to the Grantee’s death, shall be made
on the date that is six months after the date of the Grantee’s termination of
employment (or, if the Grantee dies after termination of employment, but prior
to such payment date, within 30 days following the Grantee’s death).